IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00282-CV

RAMSAY RAMSEY AND
FRANK ALLEN RAMSEY,
                                                          Appellants
v.

THOMAS CHAVERS,
                                                          Appellee



                      From the County Court at Law No. 2
                             Brazos County, Texas
                      Trial Court No. 14-000376-CV-CCL2


                          MEMORANDUM OPINION


      Ramsay Ramsey and Frank Allen Ramsey appeal from the trial court’s May 18,

2015 judgment. Appellants’ brief was originally due on October 29, 2015. By letter dated

November 20, 2015, this Court notified Appellants that the appeal was subject to

dismissal for want of prosecution if a brief or response showing grounds for continuing

the appeal was not filed within 21 days from the date of the letter. More than 21 days
have passed, and no response has been filed. Accordingly, this appeal is dismissed. TEX.

R. APP. P. 42.3(b).




                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 23, 2015
[CV06]




Ramsey v. Chavers                                                                 Page 2